ORDER

PER CURIAM.
Darryl L. Moore (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. Movant contends the motion court erred in denying his motion without a hearing because he pleaded facts unrefuted by the record showing that counsel was ineffective for failing to: (1) secure the testimony of Lamarkis Cowan through a valid subpoena and a writ of body attachment; and (2) object and request a mistrial when the prosecutor stated in closing argument: “Now think about what it would be like to watch ... someone shoot your son in the head.”
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).